252     I._



         OFFICE    OF THE   ATTORNEY     GENERAL     OF TEXAS
                                AUSTIN
GROVERSELLERS
ATrORNEY
       GENERAL
                            September 29, 1945




  Railroad Commission of Texas
  Capitol Building
  Austin, Texas
  Attentior::Gus J. Strauss, Director
             Gas Utilities Division

   Gentlemen:




   Gas Licensee.
                                                   egislature, Regular
                                                                                ...
                                                                         .'

                                               Y~GENERAL OF TEXAS